



COURT OF APPEAL FOR ONTARIO

CITATION: Olumide v. Conservative Party of Canada, 2016 ONCA
    314

DATE: 20160428

DOCKET: C61130, M46052 and M46341

Doherty, MacPherson and Benotto JJ.A.

BETWEEN

Ade Olumide

Plaintiff (Appellant)

and

Conservative Party of Canada, Kanata Carleton Conservative Electoral
    District Association and Walter Pamic

Defendants (Respondents)

Ade Olumide, acting in person (via teleconference)

Mark Wiffen, appearing as duty counsel

Paul DAngelo, for the respondents (via teleconference)

Heard and released orally: April 27, 2016

On appeal from the order of Justice Charles T. Hackland
    of the Superior Court of Justice, dated September 4, 2015.

ENDORSEMENT

[1]

The core of the several motions brought by Mr. Olumide is his motion to
    review Miller J.A.s order dated November 6, 2015 denying an extension of time
    to serve and file a notice of appeal of Hackland J.s order of September 4,
    2015. Justice Hacklands order stayed Mr. Olumides proceedings in the Superior
    Court of Justice until similar proceedings in the Federal Court of Canada were
    finally determined.

[2]

Justice Hacklands order is an interlocutory order. It merely stays the
    litigation. The parties have not lost a substantive right relating to the
    merits of the litigation: see
Waldman v. Thomson Reuters Canada Ltd.
,
    2015 ONCA 53, at para. 23.

[3]

In addition to the motions, there is an appeal of Hackland J.s costs
    order dated September 28, 2015. Even if this appeal were properly before us
    (which we doubt because it too seems interlocutory), there is no merit in the
    appeal. The costs order of $2000 is a reasonable exercise of Hackland J.s
    discretion.

[4]

Similarly, there is no merit to the components of the motions challenging
    the costs order in this court of Strathy C.J.O. and Simmons and Miller JJ.A.
    All of these orders were proper exercises of their discretion.

[5]

The motions and the appeal are dismissed. The respondents are entitled
    to their costs fixed at $1500, inclusive of disbursements and HST.

Doherty
    J.A.

J.C.
    MacPherson J.A.

M.L.
    Benotto J.A.


